Opinion by
Mb,. Justice Brown,
The legal title to the real estate in dispute was acquired by Benjamin K. Souder on April 13, 1861. On the same day he *502executed a declaration of trust declaring that he held the land in trust for Anna M. Souder, the appellee, as it had been paid for her with her money. He died April 13,1877, intestate, leaving as his heirs, Joseph W. Souder, the husband of the appellee, and two sisters, Catharine R. Souder and Margaret A. Manderson. The declaration of trust in favor of the appellee was not recorded until October 8, 1894, and the next year Albert B. Parvin, the trustee appointed in the place of Benjamin K. Souder, conveyed the legal title to the premises to the equitable owner. On January 24,1879, Joseph W. Souder and Anna M., his wife, conveyed unto Catharine R. Souder whatever interest they had in the estate of the said Benjamin K. Souder. The deed was general in its terms, referring to no particular property, but conveying the right, title and interest of the grantors in the lands of Benjamin' K. Souder wherever situated. It recites that Benjamin K. Souder, having been seized of certain pieces of real estate, without describing them, situated in the city of Philadelphia, died intestate, unmarried and without issue, leaving to survive him as his only heirs, the said Joseph W. Souder and two sisters, Catharine R. Souder and Margaret A. Manderson, to whom his land descended as tenants in common under the intestate laws of the state. It is manifest that what was conveyed to Catharine R. Souder by this deed was simply the undivided third interest of Joseph W. Souder in whatever real estate the decedent owned at the time of his death. Anna M. Souder had acquired nothing from Benjamin K. Souder under the intestate laws, and she joined in the deed of her husband to his sister, as wives do daily, only for the purpose of passing any inchoate right of dower that she might have had in the land. She conveyed nothing that belonged to her. It is under this deed that the appellant, as the vendee of Catharine R. Souder’s administrator, selling what had been conveyed to her by Joseph W. Souder, claims title to the premises in controversy.
To say nothing of the absence of any proof that, by the general terms of the deed of January 24, 1879, it was intended to convey an undivided interest in the property claimed by the appellant, did he acquire any interest in the same ? If Benjamin K. Souder was not the owner of the land when he died, Joseph inherited no interest in it as one of his heirs, and con*503sequently conveyed nothing by his deed to Catharine. At the time of his death, these two lots were not of the lands and tenements of Benjamin. He had purchased them with the moneys of his sister-in-law, Anna M. Souder, and had solemnly declared that the title was in him as her trustee. It is true he had not recorded this declaration of trust, and a purchaser from him or from his heirs prior to October 8, 1894, for value, and without notice of the trust, w'ould have acquired title as against Anna M. Souder. But is this appellant, or was Catharine R. Souder, such a purchaser ? The deed to the latter, though absolute on its face, was but as collateral security for her brother’s antecedent indebtedness to her. She so understood it; for, by her will, she declares that, when he paid her the $7,000 he owed her — -the consideration named in the deed— “ he is to receive all the papers he gave me as security.” The orphans’ court found that it was but such collateral, and we approved the finding: Souder’s Estate, 169 Pa. 239. The sister, therefore, was not a purchaser for value within the protection of the recording act: Ashton’s Appeal, 73 Pa. 153; Pratt’s Appeal, 77 Pa. 378; Callendar v. Kelly, 190 Pa. 455. She parted with nothing to induce her brother to make the conveyance to her. Nothing passed from her to him for it. As additional secui'ity to herself, she took only what he had to give, and, as no interest in these lots had ever passed to him as heir of his brother — because the latter had not died seized of them- — he, in turn, could convey no interest in them to his sister. If she had been a purchaser from him for value, without notice of an outstanding title in another, his apparent title would have become real in her, to be absolutely protected by the recording act against any unrecorded one.
At the time the plaintiff below acquired the title to the estate upon which he relies for the recovery of at least an undivided third of the land claimed by the appellee, the declaration of trust in her favor had been on record for more than three years, and, when he became the purchaser at the orphans’ court sale of what Catharine II. Souder had acquired from Joseph, he could have learned, from an examination of the record, before he made his bid, that the interest which had been conveyed to her was collateral security for a prior indebtedness ; and the deed which he finally accepted, and which he now produces as *504the evidence of his title, notified him that the conveyance from Joseph to Catharine “ was made to the said Catharine R. Souder as collateral security for the payment of a debt of $7,000 which said Joseph W. Souder owed the said Catharine R. Souder and which was owing to her by him at the time of her decease.”
The contention of the appellant is twofold. To his claim for the whole of the land as the grantee of Anna M. Souder, the answer is that she, by the deed of her husband of January 24, 1879, conveyed nothing that belonged to her; and to his reply, that he ought then to have at least an undivided third, because the declaration of trust was not recorded, the rejoinder is that neither he nor his grantor was a purchaser for value, and he purchased with full notice, not only that Catharine R. Souder had not been a purchaser for value, but that the conveyance to her was but as collateral security.
Judgment affirmed.